DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 12/09/2022.
Claims 8, 17 and 19 have been amended. Claims 1, 10 and 19 are independent claims.
Claims 7, and 16 have been cancelled. There are no new claims.
Claims 1-6, 8-15 and 17-20 are presented for examination. 
Claims 1-6, 8-15 and 17-20 remain pending in this application.

Specification
The amendment to specification was received on 12/09/2022. These amendments are acceptable, and as a result, the respective specification objections made in the non-final Office Action have been withdrawn.

The amendment to abstract was received on 12/09/2022. Although these amendments are acceptable, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. This requirement applies to amendments to the abstract as well as to the initial filing of the application.

Drawings
The drawings were received on 12/09/2022. These drawings are acceptable. The respective drawings objections made in the non-final Office Action have been withdrawn.

Response to Arguments Regarding 35 USC § 112
In the non-final office Action mailed on 09/01/2022, claims 7-8 and 16-17 were rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. In the response filed on 12/09/2022, applicant cancelled claims 7 and 16 to obviate the rejection. As a result, the respective 35 U.S.C. §112 claim rejection made in the non-final Office Action have been withdrawn.

Examiner’s Note
On 12/15/2022, Examiner called the applicant (or applicant’s representative), Mr. Anthony J. de Jong (Reg. No. 60,244) with regards to putting the application in condition of allowance. 
Examiner explained that the non-final office Action mailed on 09/01/2022 had indicated allowable subject matter of claim 8, but also reiterated that it would only be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Examiner proposed amending independent claims 1, 10 and 19 to include limitations of dependent claims 5 and 6 upon which claim 8 depends and move the case towards allowance (claim 7 upon which claim 8 previously depended was cancelled by the applicant to obviate the 112 rejection).
Applicant indicated that they would rather like to see prior art rejection made for the limitation of amended claim 8. This action is in response to the applicant’s decline of Examiner’s proposal.

Response to Arguments Regarding 35 USC § 103
The Applicant's amendment/ arguments, see page 14-15 of REMARKS, filed 12/09/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 12/09/2022, applicant puts forth in substance that:
“Independent claim 1 recites where a NIC receives a first flow from a first virtual switch, and a second flow from a second virtual switch. The Examiner asserts that Firestone teaches: 
receive a first flow (see [0016]; offload rules or flow policies to programmable network interface cards ("NICs"); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]; Layers are stateful flow tables that hold Match Action Table (MAT) policies) from a first virtual switch (see Fig.3:141), the first flow directing data packets (see [0067]; each rule 148 can include one or more conditions and actions. Matching the conditions can cause the virtual switch 141 to perform the corresponding actions; also see [0069]-[0070]; Example conditions 155 can include source/destination MAC, IP and TCP/ UDP Port; the example actions can include routing (e.g., equal cost multiple path routing)) received on the network communication port and destined for the virtual machine to a second virtual switch (see [0050]; the virtual switches 141 can be configured to switch or filter packets directed to different virtual machines 144; also see [0052]; egress traffic from the virtual switch 141 is considered "inbound" traffic to the virtual machine 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations; examiner articulates that virtual switches switching or routing packets directed to virtual machine based on destination address indicate that the rule or flow policy direct data packets from first switch to another switch on its way to destined VM); 
receive a second flow (see [0016]; offload rules or flow policies to programmable network interface cards ("NICs"); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]) from the second virtual switch (see [0028]-[0029]; filtering packets at virtual switches implemented at hosts; A host can include a server having a hypervisor configured to support ... virtual switches), the second flow directing the data packets to the virtual machine (see [0050]; the virtual switches 141 can be implemented with a virtual filtering platform in which various network filter objects can be organized in a hierarchy  of port, layer, group, and   rule  objects ... to  facilitate communications among the virtual machines 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations); 
Office Action, pages 8-9, emphasis removed. 

Applicant respectfully disagrees. Firestone fails to disclose where a NIC receives network flows from virtual switches. Instead, Firestone discloses where NICs send offload rules and flow policies to a virtual switch (see for example FIG. 3 and para. [0060]). Assuming for sake of argument that the offload rules and flow policies of Firestone read upon the recited network flows, Firestone still fails to show the NICs 116 of FIG. 3 receiving such offload rules and flow polices, as recited by claim 1. Claim 1 therefore is allowable, as are the claims that depend therefrom.” (See page 14-15 of REMARKS, filed 12/09/2022).

In response to the Applicant’s argument that “Firestone fails to disclose wherein a NIC receives network flows from virtual switches”, it is first noted that the “first flow” and the “second flow” in the argued limitations are in fact “flow table entries”, as can be seen from the applicant’s specification. More specifically, virtual switch 112 provides the flow table entries 214 for routing data packets destined to the address associated with VM 140 to NIC 120. Similarly, virtual switch 114 also provides the flow table entries 218 for routing data packets destined to VM 140 to NIC 120 (see Fig.2 in view of [0017]).
It is also noted that the cited reference to Firestone teaches programmable virtual switch platform (first and second virtual switches 141a and 141b that are part of the hypervisor 140, as per [0046]) that supports (flow) policies and actions (see [0035]). In operation, when a packet is received at the virtual switch, the virtual switch can iterate through all the rules in all group objects in each layer to match the packet, and then perform the action associated with the matching rule on the packet (see [0012]). Firestone also teaches that the programmable virtual switch platform can provide such policies to power a public cloud or other suitable distributed computing systems (see [0034]). The flow policies are offloaded to programmable network interface cards (“NICs”) (see [0034] and [0016]). Therefore, examiner disagrees with the Applicant’s argument that Firestone fails to disclose wherein a NIC receives network flows from virtual switches.
Applicant cites FIG. 3 and para. [0060] of Firestone to argue that Firestone discloses where NICs (116 of Fig.3) send offload rules and flow policies to a virtual switch. Examiner respectfully disagrees, and notes that Fig.3 (in view of Fig.2) as well as [0060] only involves network controllers 116, virtual switch 141 and virtual machines 144. Neither Fig.3, nor [0060] disclose about NIC, never mind the alleged teaching where NICs send offload rules and flow policies to a virtual switch. Rather, what Fig.3 teaches is that the programmable virtual switch 141 contains layers of policies, including basic Match Action Table (MAT) policies. The network controllers 116 can create and program these policies to specify desired SDN policies, as indicated by the arrows 118 (see [0059]-[0062]). Again, Firestone also teaches that the programmable virtual switch platform can provide such policies to power a public cloud or other suitable distributed computing systems (see [0034]). The flow policies are offloaded to programmable network interface cards (“NICs”) (see [0034] and [0016]).
Examiner also notes that in the non-final office Action mailed on 09/01/2022, the argued limitations (where a NIC receives a first flow from a first virtual switch, and a second flow from a second virtual switch) were also cited as taught by reference to Shah (see page 9-10 of non-final office Action mailed on 09/01/2022). Applicant’s presents arguments only against the Firestone reference, and ignores the teachings of Shah.


Applicant's argument for the independent claim 10 (see page 15 of REMARKS, filed 12/09/2022) appears to stem from the applicant's assertion that the cited references fail to disclose the limitations of similarly recited claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claim persists.


Applicant's arguments for the dependent claims that depend upon independent claims 1 and 10 (see page 15 of REMARKS, filed 12/09/2022) appear to stem from the applicant's assertion that the cited references fail to disclose the limitations of respective independent claims. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.


Applicant's arguments for the independent claim 19 and its dependent claim(s) (see page 15 of REMARKS, filed 12/09/2022) appear to stem from the applicant's assertion that amended claim 8 is allowable. However, as set forth above, it would only be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 20180262599 A1) in view of Shah et al. (hereinafter, Shah, US 20160232019 A1).

Regarding claim 1, Firestone discloses an information handling system (see [0029]; "distributed computing system” having a plurality of network nodes that connect a plurality of servers or hosts to one another or to external networks; also see Fig.2:110 and/or 106 in view of [0045]; also see [0099] in view of Fig.11:300), comprising: 
a processor (see Fig.2:132; also see [0099] in view of Fig.11:304; computing device 300 can include one or more processors 304); and 
a network interface card (NIC) (see Fig.2:136 in view of [0045]; also see [0016]; Programmable NICs; also see Fig.11:344 in view of [0104]) coupled to the processor (Fig.2:132; also see Fig.11:304) via a communication interface (see "interface bus" in Fig.11; also see [0104]; interface bus facilitates communication from various interface devices), and including a network communication port (see Fig.11:364 in view of [0104]; communication device includes a network controller 360 to facilitate communications with one or more other computing devices 362 over a network communication link via one or more communication ports 364) coupled to a network (see [0005]; virtual switches that connect VMs to a computer network; also see Fig.11:362); 
wherein the processor is configured to instantiate a virtual network (see [0048] in view of Fig.2:146) including at least two virtual switches and a virtual machine (see [0029]-[0031]; A “host” generally refers to a physical computing device configured to implement, for instance, one or more virtual machines, virtual switches, or other suitable virtualized components. For example, a host can include a server having a hypervisor configured to support one or more virtual machines, virtual switches or other suitable types of virtual components; A virtual network can include one or more... virtual machines; software programs of virtual switches can be embedded or otherwise included in... hypervisor; also see [0046]-[0047]); and 
wherein the NIC (see [0016]; programmable NICs) is configured to: 
receive a first flow (see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]; Layers are stateful flow tables that hold Match Action Table (MAT) policies) from a first virtual switch (see Fig.3:141), the first flow directing data packets (see [0067]; each rule 148 can include one or more conditions and actions. Matching the conditions can cause the virtual switch 141 to perform the corresponding actions; also see [0069]-[0070]; Example conditions 155 can include source/destination MAC, IP and TCP/ UDP Port; the example actions can include routing (e.g., equal cost multiple path routing)) received on the network communication port and destined for the virtual machine to a second virtual switch (see [0050]; the virtual switches 141 can be configured to switch or filter packets directed to different virtual machines 144; also see [0052]; egress traffic from the virtual switch 141 is considered “inbound” traffic to the virtual machine 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations; examiner articulates that virtual switches switching or routing packets directed to virtual machine based on destination address indicate that the rule or flow policy direct data packets from first switch to another switch on its way to destined VM); 
receive a second flow (see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]) from the second virtual switch (see [0028]-[0029]; filtering packets at virtual switches implemented at hosts; A host can include a server having a hypervisor configured to support… virtual switches), the second flow directing the data packets to the virtual machine (see [0050]; the virtual switches 141 can be implemented with a virtual filtering platform in which various network filter objects can be organized in a hierarchy of port, layer, group, and rule objects… to facilitate communications among the virtual machines 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations); 
receive a first data packet on the network communication port (see [0104]; communication device 346 includes a network controller 360, which can be arranged to facilitate communications with one or more other computing devices 362 over a network communication link via one or more communication ports 364); 
determine that the first data packet is destined for the virtual machine (see [0050]; packets directed to different virtual machines 144; also see [0052]; “inbound” traffic to the virtual machine); and 
route the first data packet to the virtual machine based on the first and second flows (see [0016]; Programmable NICs can process and forward packets directly to virtual machines while applying relevant policies).
Firestone does not explicitly disclose route the first data packet to a virtual function associated with the virtual machine based on the first and second flows, without first routing the first data packet to either of the first or second virtual switches.
Shah discloses wherein the NIC (see Fig.4:450 and 250) is configured to: 
receive a first flow from a first virtual switch (see [0012] and [0014]; the NIC may access flow configuration and management parameters for the flow processing functions and offload these operations from the virtual switch and/or hypervisor; also see [0041] and [0062]; a NIC 150 executing a configurable flow accelerator (CFA 250) may support offload functions for OpenFlow virtual switches (OVS); also see [0003]; switching devices direct data packets from source ports to destination ports, helping to eventually guide the data packets from a source to a destination); 
receive a second flow from the second virtual switch (see [0043]-[0044] in view of [0062]; virtual switch 114 may offload packet editing and monitoring functions to the CFA 250… virtual switch 114 may configure the CFA 250 state by adding or deleting flows and defining associated actions for offloaded flows; a NIC 150 executing a configurable flow accelerator (CFA 250) may support offload functions for OpenFlow virtual switches; also see [0015]; a host system 110 may establish and support a virtual network 111, or a portion thereof, including one or more virtual machines 112, virtual switches 114, or hypervisors 116);
receive a first data packet on the network communication port (see [0024]; the CFA may support reception of packets on a network port); 
determine that the first data packet is destined for the virtual machine (see [0020]; Flow processing at the NIC 150 may be used to identify a particular virtual entity (e.g., VM, virtual switch, virtual port, or other virtualized device) and an associated policy); and
route the first data packet to a virtual function (Fig.4:478/ 475; also see [0031]-[0032]; flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs); CFA may support … steering of incoming network traffic to appropriate PFs and VFs) associated with the virtual machine (see Fig.4:470) based on the first and second flows (see [0044]; CFA may support execution of SDN policies; also see [0046]; flow tables may overlap in content and/or be combined), without first routing the first data packet to either of the first or second virtual switches (see [0063]; VF offload path 464 may extend to the NIC 450 via the VF driver 475 and the VF 478 provided by the NIC 450; also see [0012]; The NIC may perform flow processing operations on virtual functions that may bypass a virtual switch or hypervisor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone to route the first data packet to a virtual function associated with the virtual machine based on the first and second flows, without first routing the first data packet to either of the first or second virtual switches.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 2, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein in routing the first data packet to the virtual function (see Fig.4:475/ 478), the NIC is further configured to route the first data packet to the virtual machine (see Fig.4:470; also see [0012]-[0013]; a virtual function may be provided using a single-root input/output virtualization (SR-IOV) protocol. The SR-IOV mechanism may be used to extend peripheral component interconnect express (PCIe) connectivity to virtual machines while bypassing a virtual switch interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that in routing the first data packet to the virtual function, the NIC is further configured to route the first data packet to the virtual machine.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 3, Firestone (modified by Shah) discloses the information handling system of claim 2, as set forth above. Shah further discloses wherein in routing the first data packet to the virtual machine, the first data packet traverses the communication interface only one time (see [0042]; The NIC 150 may provide VFs to traffic bypassing the hypervisor 116 and virtual switch 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that in routing the first data packet to the virtual machine, the first data packet traverses the communication interface only one time.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 4, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein the first and second virtual switches are Open Virtual Switches (see [0062] lines 1-2; CFA may support offload functions for OpenFlow virtual switches (OVS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that the first and second virtual switches are Open Virtual Switches.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 9, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein the NIC (see Fig.1:150) includes a memory device (see Fig.1:170; also see [0017]), and the NIC (see Fig.1:150) is further configured to: 
store the first and second flows in the memory device (see [0017]; memory 170 may store flow tables 172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that the NIC includes a memory device, and the NIC is further configured to: store the first and second flows in the memory device.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

As for independent claim(s) 10, the claim lists all the same elements of claim 1, but in a method form to carry out the steps of claim 1, rather than the information handling system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.  

As for independent claim(s) 19, the claim lists all the same elements of claim 1 and 9, but in a network interface card (NIC) (see Shah Fig.1:150) form to carry out the steps of claim 1 and 9, rather than the information handling system form. In addition, Shah also teaches the NIC (see Fig.4:450 and 250) is configured to link the first flow to the second flow for data packets destined for the virtual machine (see [0020] and [0062]; also see [0046] in view of [0019]; flow tables may overlap in content and/or be combined). Therefore, the supporting rationale of the rejection to claims 1 and 9 applies equally as well to claims 10 and 19.  

As for Claims 11-12 and 20, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 11-12 and 20 are rejected for the same reasons as set forth in claims 2-3. 

As for Claims 13, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4. 

As for Claims 18, the claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Claim(s) 5-6, 8, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 20180262599 A1) in view of Shah et al. (hereinafter, Shah ,US 20160232019 A1) in view of Zuo et al. (hereinafter, Zuo, US 20130254766 A1).

Regarding claim 5, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Although Shah further discloses the NIC may send the traffic to a virtual switch or hypervisor for exception processing if the flow ID is unrecognized (see [0067]), Firestone (modified by Shah) does not explicitly disclose wherein, prior to receiving the first data packet: the NIC is further configured to: receive a second data packet on the network communication port; determine that a destination for the second data packet is unknown to the NIC; and route the second data packet to the first virtual switch via the communication interface in response to determining that the destination is unknown; and the first virtual switch is configured to send the first flow to the NIC in response to receiving the second data packet.
Zuo discloses wherein, prior to receiving the first data packet (see [0045]; subsequent to a flow being offloaded to physical NIC 110, physical NIC 110 may receive a subsequent packet of the same stream; also see Fig.3:306 and 416): 
the NIC (see Fig.1:110) is further configured to: 
receive a second data packet on the network communication port (see Fig.2:206; the physical NIC receiving a network packet associated with the virtual machine from another computer system over external interface 126); 
determine that a destination for the second data packet is unknown to the NIC (see [0056]-[0058]; physical NIC comparing the network packet with the one or more flow tables... For example, virtual bridge 112 can compare the network packet to incoming flow cache 112b… when the network packet does not match with a flow in the one or more flow tables); and 
route the second data packet to the first virtual switch (see Fig.1: 104) via the communication interface in response to determining that the destination is unknown (see [0058]; if the network packet does not match a flow in outgoing flow cache 112a or incoming flow cache 112b, virtual bridge 112 can send the packet directly to virtual switch 104 at host 102 for additional processing using physical function 122 and data path 118); and 
the first virtual switch (see Fig.1: 104) is configured to send the first flow to the NIC (see Fig.1:110) in response to receiving the second data packet (see [0059]; Virtual switch 104, in turn, can compare the network packet to state 106 (i.e., flow tables, rule sets) and take any appropriate action. For example, if the network packet matches a flow at host 102, virtual switch 104 may take the appropriate action (e.g., allow, reject, NAT, etc.) and potentially update a flow cache at physical NIC 110… and potentially create one or more new flows (e.g., at states 206 and physical NIC 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zuo with Firestone and Shah so that prior to receiving the first data packet: the NIC is further configured to: receive a second data packet on the network communication port; determine that a destination for the second data packet is unknown to the NIC; and route the second data packet to the first virtual switch via the communication interface in response to determining that the destination is unknown; and the first virtual switch is configured to send the first flow to the NIC in response to receiving the second data packet.
One of ordinary skill in the art would have been motivated to reduce processor usage and network latency (Zuo: [0034]).

Regarding claim 6, Firestone (modified by Shah and Zuo) discloses the information handling system of claim 1, as set forth above. In addition, Firestone further suggests the first virtual switch is further configured to: route the second data packet to the second virtual switch (see [0050]; the virtual switches 141 can be configured to switch or filter packets directed to different virtual machines 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations; examiner articulates that virtual switches switching or routing packets directed to virtual machine based on destination address indicate routing data packets from first switch to another switch on its way to destined VM; also see Fig.10A:202 in view of [0094]; receiving a packet at a virtual switch at stage 202) via the NIC (see [0014]; packet processing at NICs; also see [0030]; Virtual network nodes in the overlay network can be connected to one another by virtual links individually corresponding to one or more network routes along one or more physical network nodes in the underlay network); and 
the second virtual switch is configured to send the second flow to the NIC (see [0094]-[0095]; determining a FlowID of a flow to which the received the packet belongs… determine whether the determined FlowID corresponds to an existing flow with a corresponding entry in a unified flow table… compiling a flow in response to determining that FlowID does not correspond to an existing flow with an entry in the unified flow table; also see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); precompile flow actions across layers or MATs and provide the precompiled flow actions to programmable NICs to match and apply corresponding composite actions) in response to receiving the second data packet (see Fig.10A:202).

As for Claims 14-15, the claims do not teach or further define over the limitations in claims 5-6. Therefore, claims 14-15 is rejected for the same reasons as set forth in claims 5-6. 

Regarding claim 8, Firestone (modified by Shah and Zuo) discloses the information handling system of claim 6, as set forth above. In addition, Shah further discloses wherein the NIC is further configured to: 
link the first flow to the second flow (see [0044]; CFA may support execution of SDN policies; also see [0046] in view of [0019]; flow tables may overlap in content and/or be combined; examiner articulates that combining flow table (or table entries) that overlap in content corresponds to linking the flows or flow entries) for data packets destined for the virtual machine (see Fig.4:470; also see [0012]-[0013]; a virtual function may be provided using a single-root input/output virtualization (SR-IOV) protocol. The SR-IOV mechanism may be used to extend peripheral component interconnect express (PCIe) connectivity to virtual machines while bypassing a virtual switch interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone and Zuo so that the NIC is further configured to: link the first flow to the second flow for data packets destined for the virtual machine.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

As for Claims 17, the claim does not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same reasons as set forth in claim 8.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9130867 B2 teaches flow control for virtualization-based server.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453